Judgment and order affirmed. Held, that the assignment and the delivery of the notes transferred the debt as well as the mortgage ; that upon the evidence it was proper to submit to the jury the question of the change of possession and the good faith of the mortgage; that the defendant, having converted the property, was liable to the plaintiff, notwithstanding the previous levy made by the constable; that the motive of the plaintiff in taking an assignment of the mortgage was immaterial, and.that some of the exceptions argued on the part of the appellant were well taken.